Exhibit 7 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them a Statement on Schedule 13D (including amendments thereto) with regard to the common stock of AutoZone, Inc., and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, hereby execute this Agreement as of June 2, 2010. ESL PARTNERS, L.P. By: RBS Partners, L.P., as its general partner By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ESL INSTITUTIONAL PARTNERS, L.P. By: RBS Investment Management, L.L.C., as its general partner By: ESL Investments, Inc., as its manager By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ESL INVESTORS, L.L.C. By: RBS Partners, L.P., as its managing member By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ACRES PARTNERS, L.P. By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer RBS INVESTMENT MANAGEMENT, L.L.C. By: ESL Investments, Inc., as its manager By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer TYNAN, LLC By: /s/ William C. Crowley Name: William C. Crowley Title: Member RBS PARTNERS, L.P. By: ESL Investments, Inc., as its general partner By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer ESL INVESTMENTS, INC. By: /s/ Adrian J. Maizey Name: Adrian J. Maizey Title: Chief Financial Officer EDWARD S. LAMPERT /s/ Edward S. Lampert Edward S. Lampert WILLIAM C. CROWLEY /s/ William C. Crowley William C. Crowley
